                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF WISCONSIN

          In re Patricia Ann Harmon,            )
                                                )
                                                )
                                 Debtor.        )              Case No. 20-23078-BEH
                                                )              Chapter 13
                                                )

                                    Affidavit Of Service By Mail

State of Wisconsin  )
                    )
County of Milwaukee )

        The undersigned, being first duly sworn upon oath, deposes and says:

        1.        I am the paralegal for the attorney of record for the Debtor Patricia Ann Harmon,

and am authorized to make this affidavit on her behalf.

        2.        I am a citizen of the United States over the age of eighteen years and am

otherwise competent to testify to the facts stated herein.

        3.        A copy of the Notice and Motion to Continue Automatic Stay were dispatched by

first-class mail, postage pre-paid (or electronically if the party accepts service in that manner) to

the parties listed on the attached Exhibit “A” on April 27, 2020.

Michael J. Watton
                                                                      /s/      Jessica Renzaglia
Attorney at Law
301 West Wisconsin Avenue
5th Floor
Milwaukee, WI 53203              Subscribed and sworn to before me on this 27th day of April, 2020.
414-273-6858


Notary Seal

                                                               /s/ Ashley Hermann
                                                               Notary Public: State of Wisconsin
                                                               My commission expires 08/21/21.




                 Case 20-23078-beh         Doc 13    Filed 04/27/20         Page 1 of 4
                      EXHIBIT A




Case 20-23078-beh   Doc 13   Filed 04/27/20   Page 2 of 4
Label Matrix for local noticing                Aldon Properties LLC                         (p)ALLIANCE COLLECTION AGENCIES INC
0757-2                                         1665 North Water Street                      ATTN CLIENT SERVICES DEPARTMENT
Case 20-23078-beh                              c/o Ogden & Company Inc                      3916 S BUSINESS PARK AVE
Eastern District of Wisconsin                  Milwaukee, WI 53202-2061                     MARSHFIELD WI 54449-9029
Milwaukee
Mon Apr 27 13:16:16 CDT 2020
Attorney Alan Lee Derzon                       Aurora Health Care Inc                       Capital One Bank USA
1928 Valley Ct                                 PO Box 809418                                P.O. Box 30281
Grafton, WI 53024-2808                         Chicago, IL 60680-9418                       Salt Lake City, UT 84130-0281



Capital One National Association               Capital One/Boston Store                     (p)JPMORGAN CHASE BANK N A
PO Box 26030                                   PO Box 5253                                  BANKRUPTCY MAIL INTAKE TEAM
Richmond, VA 23260-6030                        Carol Stream, IL 60197-5253                  700 KANSAS LANE FLOOR 01
                                                                                            MONROE LA 71203-4774


City of Milwaukee                              City of Milwaukee Waterworks                 (p)CITY OF MILWAUKEE TREASURER S OFFICE
PO Box 3268                                    841 N. Broadway, Room 406                    200 EAST WELLS STREET
Milwaukee, WI 53201-3268                       Milwaukee, WI 53202-3687                     ROOM 103
                                                                                            MILWAUKEE WI 53202-3599


Comenity Bank/ Boston Store                    (p)DISCOVER FINANCIAL SERVICES LLC           (p)EDUCATORS CREDIT UNION
PO Box 182789                                  PO BOX 3025                                  ATTN ATTN BANKRUPTCY DEPT
Columbus, OH 43218-2789                        NEW ALBANY OH 43054-3025                     1326 WILLOW ROAD
                                                                                            MOUNT PLEASANT WI 53177-1917


Froedert Hospital                              Froedtert & Medical College                  Froedtert Health
9200 W Wisconsin AVe                           P.O. Box 3136                                Po Box 734462
Milwaukee, WI 53226-3596                       Milwaukee, WI 53201-3136                     Chicago, IL 60673-4462



(p)GUARDIAN CREDIT UNION                       Guardian Credit Union                        Heath Harroll, CEO
11220 W OKLAHOMA AVE                           PO Box 270124                                C/O Guardian Credit Union
WEST ALLIS WI 53227-3937                       West Allis, WI 53227-7203                    11220 W. Oklahoma Avenue
                                                                                            West Allis, WI 53227-3937


Internal Revenue Service                       Kanitha S Burks                              Medical College of Wisconsin
Centralized Insolvency Operation               2840 North 5 Street                          P.O. Box 13308
P.O. Box 7346                                  Milwaukee, WI 53212-2328                     Milwaukee, WI 53213-0308
Philadelphia, PA 19101-7346


Office of the U. S. Trustee                    Patricia Ann Harmon                          SYNCB
517 East Wisconsin Ave.                        3064 North 46th Street                       P.O. Box 965036
Room 430                                       Milwaukee, WI 53210-1728                     Orlando, FL 32896-5036
Milwaukee, WI 53202-4510


SYNCB/Walmart DC                               Sears/CBNA                                   Syncb/JcPenneys
4125 Windward Plaza                            133200 Smith Road                            4125 Windward Plaza
Alpharetta, GA 30005-8738                      Cleveland, OH 44130                          Alpharetta, GA 30005-8738

                                   Case 20-23078-beh     Doc 13         Filed 04/27/20   Page 3 of 4
THD/CBNA                                              (p)US BANK                                           Wells Fargo Card Services
One Court Square                                      PO BOX 5229                                          PO Box 14517
Long Island City, NY 11120-0001                       CINCINNATI OH 45201-5229                             Des Moines, IA 50306-3517



Wells Fargo Card Services*                            (p)WISCONSIN DEPARTMENT OF JUSTICE                   Wisconsin Department of Revenue
PO Box 51193                                          ATTN CIVIL LITIGATION UNIT                           Special Procedures Unit
Los Angeles, CA 90051-5493                            PO BOX 7857                                          P.O. Box 8901
                                                      17 WEST MAIN STREET                                  Madison, WI 53708-8901
                                                      MADISON WI 53703-3960

Michael J. Watton                                     Patricia Ann Harmon                                  Rebecca R. Garcia
301 West Wisconsin Avenue                             PO Box 16584                                         Chapter 13 Trustee
5th Floor                                             Milwaukee, WI 53216-0584                             PO Box 3170
Milwaukee, WI 53203-2230                                                                                   Oshkosh, WI 54903-3170




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Alliance Collection Agencies                          Chase Card                                           City of Milwaukee, Treasurer’s Office
3916 South Business Park Avenue                       225 Chastian Meadows Court                           200 E. Wells, Room 103
Marshfield, WI 54449                                  Kennesaw, GA 30144                                   Milwaukee, WI 53202



Discover Bank                                         Educators Credit Union                               Guardian Credit Union
P.O. Box 15316                                        P.O. Box 081040                                      11220 W. Oklahoma Ave.
ATT: CMS/PROD DEVELOP                                 Racine, WI 53408-1040                                West Allis, WI 53227
Wilmington, DE 19850-5316


US Bank*                                              Wisconsin Department of Justice
PO Box 5229                                           17 West Main Street
Cincinnati, OH 45201-5229                             Madison, WI 53707-7857




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Peter Harmon                                       End of Label Matrix
                                                      Mailable recipients      38
                                                      Bypassed recipients       1
                                                      Total                    39




                                  Case 20-23078-beh             Doc 13         Filed 04/27/20        Page 4 of 4
